Case 7:19-cr-00424-VB Document 63 Filed 08/06/20 Page 1 of 2

Race

| USDC & wy SOY
| BOCUMENT

 

 

 

 

UNITED STATES DISTRICT COURT | ELEC ePRONICA LLY
SOUTHERN DISTRICT OF NEW YORK I}P0

UNITED STATES OF AMERICA, *

Vv. ORDER

HIBAH LEE, : 19 CR 424 (VB)

Defendant.

--- - ----X

 

For the reasons stated on the record at today’s telephone conference, attended by counsel
for all parties and defendant, the schedule for trial and pretrial submissions is as follows:

1. Rule 404(b) evidence shall be disclosed by no later than September 30, 2020.

2, Motions in limine (including any government motion to admit Rule 404(b)
evidence), shall be filed by September 30, 2020. Opposition to any motions in limine shall be
filed by October 14, 2020. No replies will be permitted.

3. The Court will hold a telephone conference on October 28, 2020, at 10:30 a.m. to
hear oral arguments on the motions in limine, and, if possible, to resolve the motions.
Defendant’s counsel shall submit a letter or consent form by no later than October 14, 2020,
respecting whether defendant consents to appear by telephone. At the time of the scheduled
hearing, all counsel and defendant shal! attend by calling the following number and entering the
access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

4, Proposed voir dire and requests to charge shall be filed by October 30, 2020. The
parties are encouraged, to the extent possible, to agree on requests to charge.

5. On the consent of the government, 3500 material and Giglio material shall be
produced by November 16, 2020.

6. Marked government case-in-chief exhibits shall be produced by November 16,
2020.

7, The final pre-trial conference is scheduled for November 18, 2020, at 3:00 p.m.
The Court intends to conduct this conference in person. Per the SDNY COVID-19 Courthouse
Entry Program, anyone who appears at any SDNY courthouse must complete a questionnaire and
have his or her temperature taken. The questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
07/SDNY%20Screening™%20Instructions.pdf. Completing the questionnaire online and ahead of
time will save time and effort upon entry. Only those individuals who meet the entry

   
Case 7:19-cr-00424-VB Document 63 Filed 08/06/20 Page 2 of 2

requirements established by the questionnaire will be permitted entry. Please contact chambers
if you do not meet the requirements.

8. Jury selection and trial are tentatively scheduled for November 30, 2020, at 9:30
a.m. Please review the instructions in paragraph 7 above regarding how to appear at the SDNY
courthouse.

9, Time is excluded under the Speedy Trial Act in the interests of justice through
October 28, 2020.

Dated: August 6, 2020
White Plains, NY SO ORDERED:

Yuu

Vincent L. Briccetti
United States District Judge

 
